
	
		II
		110th CONGRESS
		2d Session
		S. 2639
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Johnson (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  assured adequate level of funding for veterans health care.
	
	
		1.Short titleThis Act may be cited as the
			 Assured Funding for Veterans Health
			 Care Act.
		2.Assurance of
			 adequate funding for veterans health care
			(a)In
			 GeneralChapter 3 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					321.Assured funding
				for veterans health care
						(a)For each fiscal
				year, the Secretary of the Treasury shall make available to the Secretary of
				Veterans Affairs the amount determined under subsection (b) with respect to
				that fiscal year. Each such amount is available, without fiscal year
				limitation, for the programs, functions, and activities of the Veterans Health
				Administration, as specified in subsection (c).
						(b)(1)The amount applicable to
				fiscal year 2008 under this subsection is the amount equal to 130 percent of
				the amount obligated by the Department during fiscal year 2006 for the purposes
				specified in subsection (c).
							(2)The amount applicable to any fiscal
				year after fiscal year 2008 under this subsection is the amount equal to the
				product of the following:
								(A)The sum of—
									(i)the number of veterans enrolled in
				the Department health care system under section 1705 of this title as of July 1
				preceding the beginning of such fiscal year; and
									(ii)the number of persons eligible for
				health care under chapter 17 of this title who are not covered by clause (i)
				and who were provided hospital care or medical services under such chapter at
				any time during the fiscal year preceding such fiscal year.
									(B)The per capita baseline amount, as
				increased from time to time pursuant to paragraph (3)(B).
								(3)(A)For purposes of
				paragraph (2)(B), the term per capita baseline amount means the
				amount equal to—
									(i)the amount specified in paragraph (1),
				divided by
									(ii)the number of veterans enrolled in
				the Department health care system under section 1705 of this title as of
				September 30, 2006.
									(B)With respect to any fiscal year, the
				Secretary shall provide a percentage increase (rounded to the nearest dollar)
				in the per capita baseline amount equal to the percentage by which—
									(i)the Consumer Price Index (all Urban
				Consumers, United States City Average, Hospital and related services,
				Seasonally Adjusted), published by the Bureau of Labor Statistics of the
				Department of Labor for the 12-month period ending on the June 30 preceding the
				beginning of the fiscal year for which the increase is made, exceeds
									(ii)such Consumer Price Index for the
				12-month period preceding the 12-month period described in clause (i).
									(c)(1)Except as provided in
				paragraph (2), the purposes for which amounts made available pursuant to
				subsection (a) shall be all programs, functions, and activities of the Veterans
				Health Administration.
							(2)Amounts made available pursuant to
				subsection (a) are not available for—
								(A)construction, acquisition, or
				alteration of medical facilities as provided in subchapter I of chapter 81 of
				this title (other than for such repairs as were provided for before the date of
				the enactment of this section through the Medical Care appropriation for the
				Department); or
								(B)grants under subchapter III of chapter
				81 of this
				title.
								.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						321. Assured funding for veterans health
				care.
					
					.
			
